            Case 2:19-cv-01163-JDW Document 27 Filed 07/20/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DANIEL MANATT, et al.,                          :
                                                 :
                             Plaintiffs,         :
                                                 : Case No. 2:19-cv-01163-JDW
                       v.                        :
                                                 :
 UNITED STATES DEPARTMENT OF                     :
 HOMELAND SECURITY, et al.,                      :
                                                 :
                            Defendants.          :

                                             ORDER

       AND NOW, this 20th day of July, 2020, for the reasons stated in the accompanying

Memorandum, it is ORDERED as follows:

       1.       The Motion for Summary Judgment by Plaintiffs Daniel Manatt and Garen

Meguerian (ECF No. 22) is DENIED; and

       2.       Defendants’ Motion For Summary Judgment (ECF No. 23) is GRANTED as to

Count IV and is otherwise DENIED.

       It is FURTHER ORDERED as follows:

       1.       On or before July 31, 2020, the United States Customs and Immigration Service

shall submit a supplemental declaration about the search that it conducted in response to Plaintiffs’

FOIA request;

       2.       On or before August 14, 2020, Plaintiffs shall either file a renewed motion for

summary judgment on the adequacy of USCIS’s search or shall notify the Court that they are

satisfied with the scope of the search, based on the supplemental information USCIS provides;

       3.       On or before July 31, 2020, USCIS shall submit to the Court for in camera review

Document Nos. 14, 15, 35, 50, 93, 105, 137, and 146 on its Vaughn Index. USCIS shall submit the
            Case 2:19-cv-01163-JDW Document 27 Filed 07/20/20 Page 2 of 2




documents electronically, either on a memory stick, hard drive, DVD, or via secure FTP

transmission;

       4.       On or before July 31, 2020, DHS shall provide the Court with an update on the

production of documents referred to it for review; and

       5.       The Court will hold a hearing on August 13, 2020 at 10:00 a.m., via video

conference, concerning DHS’s compliance with the Court’s Order dated November 20, 2019. At

that hearing, DHS shall make available as a witness the senior-most DHS employee who had

responsibility for deciding whether and how to comply with the Court’s Order. At the hearing, the

Court will determine whether sanctions or a finding of contempt is appropriate. The Court’s staff

will provide the parties with technical details for the video hearing.

                                               BY THE COURT:


                                               /s/ Joshua D. Wolson
                                               Hon. Joshua D. Wolson
                                               United States District Judge




                                                  2
